If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re EMERY, Minors.                                               May 7, 2019

                                                                   No. 346313
                                                                   Wayne Circuit Court
                                                                   Family Division
                                                                   LC No. 17-000373-NA


Before: STEPHENS, P.J., and GADOLA and LETICA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor children, PE and SE. We affirm.

        The Department of Health and Human Services (DHHS) filed a petition requesting
termination of respondent’s parental rights at the initial dispositional hearing. Respondent
entered a no-contest plea to allegations establishing both the trial court’s jurisdiction over the
children and the existence of statutory grounds for termination. The petition included allegations
that respondent had a prior history with DHHS, that respondent failed to protect one child from
sexual assault, and that respondent had recently abandoned both children by leaving them with a
person whose full name she did not know and without obtaining that person’s contact
information so that respondent could live with her husband in a different county. The court
conducted a hearing to determine whether termination of respondent’s parental rights was in the
children’s best interests.

        At the best-interest hearing, the court heard from several witnesses, including both
children, who were 13 and 16 years of age. The court considered the children’s preferences, but
also considered an evaluation of respondent by the Clinic for Child Study. The court found that
the children were ambivalent about having respondent’s parental rights terminated, but both were
then living in stable placements and neither wanted to return to respondent. The court ultimately
found that the following factors supported termination of respondent’s parental rights: (1) the
likelihood that PE would be adopted by a fictive kin caregiver; (2) respondent’s history of
abandoning the children; (3) respondent’s failure to protect or acknowledge the sexual abuse of
one child; (4) respondent’s lack of parenting skills; and (5) the alternative homes that were
available to the children.



                                               -1-
        Respondent argues that the trial court erred by finding that termination of her parental
rights was in the children’s best interests. We disagree. “If the court finds that there are grounds
for termination of parental rights and that termination of parental rights is in the child’s best
interests, the court shall order termination of parental rights and order that additional efforts for
reunification of the child with the parent not be made.” MCL 712A.19b(5). Whether
termination of parental rights is in a child’s best interests is determined by a preponderance of
the evidence. In re Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). We review a trial
court’s best-interest decision for clear error. MCR 3.977(K); In re Jones, 286 Mich. App. 126,
129; 777 NW2d 728 (2009).

         In deciding whether termination of parental rights is in a child’s best interests, the court
may consider a variety of factors, including the child’s bond to the parent, the parent’s parenting
abilities, and the child’s need for permanency, stability, and finality. In re Olive/Metts Minors,
297 Mich. App. 35, 41-42; 823 NW2d 144 (2012). The court may also consider the advantages of
an alternative home for the children. In re Foster, 285 Mich. App. 630, 634-635; 776 NW2d 415
(2009). Further, because the children were old enough to express a preference, it was
appropriate for the court to consider their preferences. In re Medina, 317 Mich. App. 219, 238-
239; 894 NW2d 653 (2016).

        Respondent primarily relies on the children’s ambivalence about whether her parental
rights should be terminated to support her argument that termination was not in the children’s
best interests. While the children had difficulty supporting termination because it meant that
they may not see respondent, both children were adamant that they did not want to reside with
respondent. At the time of the hearing, each child was living in a stable placement. SE, who
was 16 years old, was in a stable home with a friend and planned to transition into supervised
independent living. PE had an existing relationship with a fictive kin caregiver and there was a
possibility that she could be adopted. In contrast, it was apparent from respondent’s history that
she was unable to provide the children with a safe and stable environment. The court placed
great emphasis on the evaluation from the Clinic for Child Study, which concluded that
respondent’s prognosis for change was poor.

        Respondent complains that the trial court did not consider a guardianship arrangement for
either child, and further argues that the court should have considered relative placement as an
option to avoid termination of her parental rights. A trial court may order a guardianship in a
child protection proceeding if it is in the child’s best interests. In re COH, 495 Mich. 184, 208;
848 NW2d 107 (2014); MCL 712A.19c(2). A child’s placement with a relative weighs against
termination, and therefore, a trial court must consider a child’s relative placement in determining
whether termination is in a child’s best interests. In re Mason, 486 Mich. 142, 164; 782 NW2d
747 (2010).

        A guardianship arrangement for either child was not an option specifically presented to
the trial court. Although respondent’s attorney argued in favor of placement with fictive kin in
lieu of terminating respondent’s parental rights, the children’s attorney argued that continued
contact with respondent would subject the children to continued emotional or psychological




                                                -2-
harm. The court noted that the children’s ages and the possibility of “relative” placement were
factors that weighed against termination.1 But given respondent’s history, a guardianship was
not a viable option. Moreover, according to the Clinic for Child Study report, when the children
had been placed with relatives in the past, respondent removed the children just as they had
begun to adjust to a structured environment. Respondent’s past removal of the children from
stable placements supported termination of her parental rights. It is clear from respondent’s
history that she is unable to provide a safe and stable home for the children. Because of the past
disruptions of the children’s placements, it was critical that they finally achieve some certainty,
knowing that they will be able to retain the stable support systems in place to facilitate their
transition into adulthood at this point in their lives. The trial court did not clearly err by finding
that termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.



                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Michael F. Gadola
                                                              /s/ Anica Letica




1
  While the trial court correctly observed that placement with a relative must be considered as a
factor weighing against termination of parental rights as a matter of law, In re Mason, 486 Mich.
at 164, we note that the children’s foster care worker testified that both children were placed with
fictive kin, rather than caregivers who qualified as relatives under MCL 712A.13a(1)(j).


                                                 -3-